Citation Nr: 1401766	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss from September 14, 2007, in excess of 10 percent from December 1, 2010, and in excess of 50 percent from April 3, 2013.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A June 2011 rating decision assigned a 10 percent rating for the bilateral hearing loss disability and a June 2013 decision assigned a 50 percent rating for the same disability. 

Although higher ratings have been assigned for the Veteran's bilateral hearing loss, as reflected in the June 2011 and June 2013 rating decisions, the issue remains in appellate status as the maximum initial rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Veteran initially requested a hearing before the Board.  See June 2009 VA Form 9.  However, the Veteran later informed VA that he would accept an audiometric VA examination in lieu of the Board hearing.  See April 2011 Veteran statement.  The Veteran has been afforded two additional audiometric VA examinations after the April 2011 statement.  Accordingly, the Board finds that the hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  An April 2013 rating decision denied entitlement to TDIU.  The Veteran has not appealed this rating decision; therefore, the issue of entitlement to TDIU is not before the Board on appeal. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.
FINDINGS OF FACT

1.  From September 14, 2007 to November 30, 2010, the Veteran's hearing loss disability manifested no worse than Level I hearing in the right ear and Level IV hearing in the left ear.  

2.  From December 1, 2010 to April 2, 2013, the Veteran's hearing loss disability manifested no worse than Level III hearing in the right ear and Level IV hearing in the left ear.  

3.  From April 3, 2013, the Veteran's hearing loss disability has exhibited Level VIII hearing in the right ear and Level IX hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss from September 14, 2007 to November 30, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss from December 1, 2010 to April 2, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  

3.  The criteria for an initial rating in excess of 50 percent for bilateral hearing loss from April 3, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  A September 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The September 2007 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for bilateral hearing loss, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including private treatment reports, have been secured.  The RO arranged for VA audiometric examinations in April 2008, May 2011, and April 2013.  These examinations, taken together, are found to be adequate for rating purposes of the issue.  The examiners reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered opinions regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria for Bilateral Hearing Loss

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent for hearing loss.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455. 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Hearing Loss Initial Rating Analysis

September 14, 2007 to November 30, 2010

The Veteran asserts that a higher initial disability rating than 0 percent is warranted for the service-connected bilateral hearing loss.  The most relevant evidence for this period consists of the Veteran's lay statements, the VA examination report dated in April 2008, and an October 2008 private treatment report.  The VA examination report includes more probative evidence for purposes of rating the hearing loss disability because it includes audiometric test scores as well as speech recognition test scores.  

For the period from September 14, 2007 to November 30, 2010, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a compensable initial disability rating for the service-connected bilateral hearing loss is not warranted.  The Veteran underwent a VA audiology evaluation in April 2008.  At that time, puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
40
60
80
LEFT
25
45
95
95

Speech audiometry in April 2008 revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  The pertinent diagnoses were mild sloping to severe high-frequency sensorineural hearing loss in the right ear, and mild sloping to profound sensorineural hearing loss in the left ear.  

These results yield a puretone threshold average of 51.25 for the right ear and 65 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, a Roman numeral I is designated for the right ear and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 
38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a 0 percent schedular rating.  Thus, this audiometric evidence does not support a finding of a compensable rating.

The Board acknowledges that the Veteran underwent a private audiological evaluation in October 2008, and has considered the findings reported from that examination.  Although the speech discrimination scores were noted in the report, such scores were determined using the "NU-6" word list.  For VA purposes, the Maryland CNC Test must be used.  38 C.F.R. § 4.85(a).  For this reason, the speech recognition test scores are not valid for VA disability rating purposes. 

The Board has considered and weighed the results of the October 2008 audiometric testing showed puretone thresholds, in decibels, as follows:





HERTZ

1000
2000
3000
4000
RIGHT
25
30
55
75
LEFT
30
55
90
95

The audiogram results were provided in graph form, so the Board has depicted the numerical results from the graph as shown in the charts above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  These results yield a puretone threshold average of 46.25 for the right ear and 67.5 for the left ear.  
38 C.F.R. § 4.85(d).  

The October 2008 private audiology speech recognition results using the NU-6 word list, revealing speech recognition ability of 100 percent in the right ear and 100 percent in the left ear, are inadequate for VA rating purposes because the private audiologist did not use the Maryland CNC test for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  Therefore, the Board will use the April 2008 VA examination speech recognition measurements of 92 percent in the right ear and 80 percent in the left ear along with the October 2008 puretone measurements in order to ascertain the Veteran's disability rating.  (The VA examination results also happen to be more favorable to the Veteran.)  From Table VI of 38 C.F.R. § 4.85, a Roman numeral I is designated for the right ear and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a 0 percent schedular rating.  Thus, the October 2008 private audiometric evidence does not support a finding of a compensable rating.

The Board has considered whether the October 2008 puretone threshold averages can be applied to Table VIA.  In accordance with 38 C.F.R. § 4.85(c), Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  Here, the October 2008 private audiologist has neither indicated, nor stated, that the speech discrimination test used was inappropriate for any of the reasons discussed above.  Furthermore, based on the October 2008 audiometric findings, the Veteran's disability did not meet the requirements under 38 C.F.R. § 4.86.  Specifically, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, the October 2008 puretone threshold averages cannot be applied to Table VIA.

While the Veteran has reported difficulty with hearing others, which has impacted social and occupational functioning, the percentage bilaterally of speech recognition reflects high speech discrimination ability.  Neither the Veteran nor his representative has contended that the hearing examinations are deficient in evaluating the Veteran's bilateral hearing loss.

Despite the Veteran's contention that his hearing loss is severe enough to warrant a compensable rating, the application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability rating for the period between September 14, 2007 and November 30, 2010.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be rated higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against an initial compensable disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial compensable rating for bilateral hearing loss for the period between September 14, 2007 to November 30, 2010.  

December 1, 2010 to April 2, 2013

Turning to the period from December 1, 2010 to April 2, 2013, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that an initial disability rating in excess of 10 percent for the service-connected bilateral hearing loss is not warranted.  The most relevant evidence for this claim for this period consists of the Veteran's lay statements, a December 2010 VA audiology consultation report, and the May 2011 VA examination report.  The VA examination report includes more probative evidence for purposes of rating the hearing loss disability because it includes audiometric test scores as well as speech recognition test scores.  

The Veteran underwent a VA audiometric examination in May 2011.  At that time, puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
30
60
85
LEFT
25
35
90
100

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  The pertinent diagnosis for the right ear was normal hearing sensitivity at 500 - 1000 Hz and a mild to severe sensorineural hearing loss at 2000 - 4000 Hz while left ear testing revealed mild hearing loss at 500 Hz, normal hearing sensitivity at 1000 Hz, and a mild to profound sensorineural hearing loss at 500 - 4000 Hz.  

These results yield a puretone threshold average of 48.75 for the right ear and 62.5 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, a Roman numeral III is designated for the right ear and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a 10 percent schedular rating.  Thus, this audiometric evidence does not support a finding of a rating in excess of 10 percent.

The Board has considered whether the May 2011 puretone threshold averages can be applied to Table VIA.  Here, the audiologist has neither indicated, nor stated, that the speech discrimination test used was inappropriate for any of the reasons discussed above.  Furthermore, based on the May 2011 audiometric findings, the Veteran's disability did not meet the requirements under 38 C.F.R. § 4.86.  Specifically, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the May 2011 puretone threshold averages cannot be applied to Table VIA.

The Veteran also underwent a VA audiology consultation in December 2010.  At that time, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
45
65
85
LEFT
45
50
95
100

These results yield a puretone threshold average of 58.75 for the right ear and 72.5 for the left ear.  38 C.F.R. § 4.85(d).  The VA audiologist did not use the Maryland CNC test for speech discrimination testing as required by VA regulation; therefore, the speech recognition test scores do not meet the criteria for use in rating.  
38 C.F.R. § 4.85(a).  For this reason, the Board will look at all the evidence, including other, valid speech recognition test scores that reflect on the level of speech recognition ability, to reconcile these into a picture of the Veteran's speech recognition ability during the rating period.  Taking into account the May 2011 audiometric evaluation speech recognition results and giving the Veteran the benefit of the doubt with respect to the December 2010 VA audiology consultation, the RO assigned a 10 percent rating for bilateral hearing loss effective December 1, 2010.  See June 2011 rating decision.

Despite the Veteran's reported difficulty with hearing others, which has some impact on certain aspects of social and industrial functioning, the percentage bilaterally of speech recognition reflects high speech discrimination ability.  Neither the Veteran nor his representative has contended that the hearing examinations are deficient in evaluating bilateral hearing loss.  The application of the rating schedule to the audiometric findings does not establish entitlement to a disability rating in excess of 10 percent for the period between December 1, 2010 and April 2, 2013.  The Board finds that the rating assigned for the Veteran's bilateral hearing loss should not be higher based on the facts found as they bear on the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against an initial disability rating in excess of 10 percent during the above-referenced period. 

From April 3, 2013

With regard to the initial rating period starting April 3, 2013, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that an initial disability rating in excess of 50 percent for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim for this period consists of the Veteran's lay statements, the April 2013 VA examination report, and a June 2013 VA audiometric consultation report.  

The Veteran underwent a VA audiometric examination in April 2013.  At that time, puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
65
65
80
95
LEFT
70
80
105
105

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 52 percent in the right ear and 52 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss at 500 - 4000 Hz. 

These results yield a puretone threshold average of 76.25 for the right ear and 90 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, a Roman numeral VIII is designated for the right ear and a Roman numeral VIII is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 50 percent rating is derived from Table VII of 
38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a 50 percent schedular rating.  Thus, this audiometric evidence does not support a finding of a rating in excess of 50 percent.

The Board has also considered whether an initial rating in excess of 50 percent for hearing loss is warranted under 38 C.F.R. § 4.86.  Here, the Veteran had puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000.  Therefore, a Roman numeral VII is designated for the right ear from Table VIA of 38 C.F.R. § 4.85 and a Roman numeral VIII is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  Table IV results in a higher numeral than Table IVA; therefore, the higher rating of 50 percent is warranted.
 
The Veteran also underwent a VA audiometric consultation in June 2013.  At that time, puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
	60
55
80
95
LEFT
65
75
115
115

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 56 percent in the right ear and 64 percent in the left ear.  The pertinent diagnoses were moderate to profound sensorineural loss at the right ear and moderately-severe to profound sensorineural loss at the left ear. 

These results yield a puretone threshold average of 72.5 for the right ear and 92.5 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, a Roman numeral VIII is designated for the right ear and a Roman numeral VIII is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 50 percent rating is derived from Table VII of 
38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a 50 percent schedular rating.  Thus, this audiometric evidence does not support a finding of a rating in excess of 50 percent.

The Board has once again considered whether an initial rating in excess of 50 percent for hearing loss is warranted under 38 C.F.R. § 4.86.  Here, the Veteran had puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000.  Based on the puretone average, a Roman numeral VI is designated for the right ear from Table VIA of 38 C.F.R. § 4.85 and a Roman numeral IX is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  Again, Table IV results in a higher numeral than Table IVA; therefore, the higher rating of 50 percent is warranted. 

Neither the Veteran nor his representative has contended that the hearing examinations are deficient in evaluating the bilateral hearing loss.  The application of the rating schedule to the audiometric findings does not establish entitlement to a disability rating in excess of 50 percent for the period starting April 3, 2013.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be rated higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against an initial disability rating in excess of 50 percent during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against assigning an initial rating in excess of 50 percent for bilateral hearing loss for the period starting April 3, 2013.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board finds that the symptomatology and impairment caused by the Veteran's hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered the Veteran's reports of increased hearing impairment resulting 

in less social and occupational functioning, which is associated with the service-connected bilateral hearing loss.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiological testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.  

Moreover, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  


For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss disability; therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A higher initial compensable for bilateral hearing loss, in excess of 0 percent from September 14, 2007 to November 30, 2010, in excess of 10 percent from December 1, 2010 to April 2, 2013, in excess of 50 percent from April 3, 2013, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


